to the administration of justice, or to the public
                            interest.
                            Clear and convincing evidence is evidence that "must be so
                clear as to leave no substantial doubt." In re Discipline of Drakulich, 111
Nev. 1556, 1567, 908 P.2d 709, 715 (1995) (internal quotations omitted).
                            Having reviewed the record, we conclude that Salas failed to
                set forth clear and convincing evidence that he is competent to resume the
                practice of law. Specifically, Salas was diagnosed by a doctor with severe
                depression and received a disability rating for the purpose of obtaining
                workers' compensation benefits. Salas indicated that the depression was
                brought on by the stress from his job as a public defender in Los Angeles
                County. While subject to periodic reevaluation over the course of at least
                10 years, Salas' diagnosis of depression remained, and he continued to
                collect workers' compensation benefits. However, aside from his testimony
                at the reinstatement hearing, Salas did not produce any documentation or
                medical opinion that he no longer suffers from depression, is no longer
                disabled by depression, and that he is able to handle the stressors
                associated with the practice of law again. Accordingly, we approve the
                recommendation of the hearing panel and deny Salas' petition for
                reinstatement.' Any petition for reinstatement filed by Salas within one


                      'In our October 23, 2012, Order of Suspension in Docket No. 58280,
                we imposed a condition that prior to petitioning for reinstatement, Salas
                shall provide the State Bar with proof that he has fulfilled all of the
                requirements of his five-year California probation. The main requirement
                of the probation was that Salas pay restitution in the amount of $100,000.
                Our intent behind the imposition of this petition was that Salas could
                petition for reinstatement after the expiration of his three-year
                suspension, but before the expiration of his five-year probationary period,
                as long as he could demonstrate either that he has paid the ordered
                                                                  continued on next page . . .

SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1917k e
                 year of the date of this order will not be deemed successive by this court.
                 See SCR 116(6).

                               It is so ORDERED-1




                                         Gibbons


                                                                                       J.
                 Pickering


                  A-ci.A,1 QC.
                 Parraguirre                               Douglas




                  . . continued

                 restitution in full, or that he is current with his court-mandated
                 payments. Thus any future petition for reinstatement filed by Salas
                 should include documentation regarding the current state of his
                 restitution payments and his payment history.

                       2 Based on our conclusion, we did not consider the remaining
                 arguments in Salas' opening brief.
                      This is our final disposition of this matter. Any new proceedings
                 concerning Salas shall be docketed under a new docket number.



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                cc: Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      David Clark, Bar Counsel
                      Richard J. Salas
                      Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
     OF
   NEVADA
                                                  4
(0) 1947A e